DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2022 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated October 26, 2022.

As for Applicant’s argument regarding the similar amendments to independent claim 7 and 17 overcoming the previously used art (Remarks, page 8); examiner agrees.  A new secondary reference is being used in this Office Action.

Accordingly amended independent claims 7 and 17 remain rejected.  The previously presented dependent claims remain rejected as well.  The new dependent claims are also rejected.


Claim Objections
Claim 18 is objected to because of the following informalities: “and the second electronic display faces surface on which that the apparatus is placed”.  Should be --faces the surface--  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-15, 17-19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hisano (US 2006/0034042 A1) in view of Perelli (US 2022/0163999 A1).

Instant Claim 7: An apparatus comprising: a first housing  (“As shown in FIG. 1, the notebook personal computer is made portable by foldably connecting a first housing 2 and a second housing 4 together using hinges 6A and 6B and folding the first housing 2 over the second housing 4 to lay the first housing 2 on top of the second housing 4.” (Hisano, paragraph 54)  The notebook personal computer of Hisano corresponds to the apparatus of the claim.)

configured to house a first electronic display having a first aspect ratio;  (“The first housing 2 (fig 1) has the LCD (liquid crystal display) panel 8 installed in its frame 10 to display images, characters, and the like.” (Hisano, paragraph 55))

a second housing configured to house a second electronic display having a second aspect ratio equivalent to the first aspect ratio;  (“The second housing 4 (fig 1) has a touch panel-installed LCD panel 18 installed in its frame 16.” (Hisano, paragraph 57)  Referring to fig 1 of Hisano, LCD panel 18 has the same aspect ratio as LCD panel 8.)

a computer disposed in either the first housing or the second housing, and communicably coupled to the first electronic display and the second electronic display;  (“Further, the second housing 4 (fig 1) has a built-in motherboard on which a CPU and a memory are mounted, and a drive device such as an HDD.” (Hisano, paragraph 57)  The CPU of Hisano corresponds to the computer of the claim.)

a hinge configured to: pivotally attach the first housing directly to the second housing;  (“As shown in FIG. 1, the notebook personal computer is made portable by foldably connecting a first housing 2 and a second housing 4 together using hinges 6A and 6B and folding the first housing 2 over the second housing 4 to lay the first housing 2 on top of the second housing 4.” (Hisano, paragraph 54))

and position the first housing substantially coplanar with respect to the second housing to enable the first electronic display and the second electronic display to be used as monitors for the computer;  (Fig 8 of Hisano illustrates the first housing 2 and the second housing 4 being coplanar.)

and a stand attached to and extending from the first housing, the second housing, or the hinge to a surface on which the apparatus is placed to prop up the first housing and the second housing from the surface,  (“FIG. 12 shows an example in which the personal computer shown in FIGS. 1 and 2 is installed on a stand 142 with a keyboard so as to be used in a desktop environment.” (Hisano, paragraph 102))

Hisano does not teach the following limitation of this claim:

wherein the stand, the first housing, and the second housing directly contact the surface.

In the same field of endeavor, however, Perelli does disclose a multi-display device containing a stand to hold up the device as the device is directly contacting the surface.

wherein the stand, the first housing, and the second housing directly contact the surface.  (Referring to fig 4B of Perelli, stand 494 directly contacts the surface, as do the displays.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the notebook personal computer as taught by Hisano, containing a stand; with the multi-display device as taught by Perelli, along with a stand that allows the device to be directly contacting the surface when with the stand is extended and also directly contacting the surface.  Such a combination involves a simple substitution of one stand for another stand in order to yield the predictable result of a more portable device since the stand of Perelli is so much more compact than the stand of Hisano.


Instant Claim 8: The apparatus of claim 7, comprising: a webcam disposed on one of the first housing or the second housing, and configured to: capture video to be streamed in a video call by the computer disposed in either the first housing or the second housing.  (“The first housing 2 (fig 16) comprises two cameras 172 and 174,” (Hisano, paragraph 111)  Paragraph 109 of Hisano teaches a remote conference.)


Instant Claim 9: The apparatus of claim 7, wherein at least one of the first electronic display or the second electronic display is a touchscreen.  (“The touch panel-installed LCD panel 18 (fig 1) displays a virtual keyboard 20 corresponding to a keyboard image that can be used to input characters or the like by providing key input as with common keyboards.” (Hisano, paragraph 58))


Instant Claim 10: The apparatus of claim 7, wherein the first electronic display has a shape and a size, and the second electronic display has the shape and the size.  (Referring to fig 1 of Hisano, LCD panel 18 is the same shape and size as LCD panel 8.)


Instant Claim 11: The apparatus of claim 7, wherein the first electronic display and the second electronic display have a same display resolution.  (Referring to fig 1 of Hisano, LCD panel 8 has the same display resolution as LCD panel 18.)


Instant Claim 12: The apparatus of claim 7, wherein the first electronic display has a first display resolution and the second electronic display has a second display resolution different from the first display resolution.  (Although LCD panel 8 and LCD panel 18 of Hisano clearly default to identical display resolutions, by official notice the display resolution of a particular display may be changed by the user in a “settings” or similar menu.)


Instant Claim 13: The apparatus of claim 7, wherein one of the first electronic display or the second electronic display extends onto another of the first electronic display or the second electronic display.  (Fig 17 of Hisano illustrates the two displays extending onto each other.)


Instant Claim 14: The apparatus of claim 7, wherein the stand is configured to position the apparatus substantially vertical with respect to the surface on which the apparatus is placed.  (“FIG. 12 shows an example in which the personal computer shown in FIGS. 1 and 2 is installed on a stand 142 with a keyboard so as to be used in a desktop environment.” (Hisano, paragraph 102))


Instant Claim 15: The apparatus of claim 7, wherein the computer is configured to: receive wireless signals from a wireless keyboard and mouse; and display input from the wireless keyboard and mouse based on the wireless signals on at least one of the first electronic display or the second electronic display.  (Fig 12 of Hisano illustrates keyboard 144 with no wires.  Fig 1 illustrates virtual mouse 22.)


Instant Claim 17: and position the first housing parallel to the second housing, such that a rear surface of the first housing contacts a rear surface of the second housing, and the first electronic display faces a first direction and the second electronic display faces a second direction opposite to the first direction.  (“FIG. 9 shows a notebook personal computer comprising two-rotating-shaft hinges 130A and 130B each having two rotating shafts. The two housing 2 and 4 can be closed so that the LCD panels 8 and 18 sit opposite each other or that both LCD panels 8 and 18 face outward.” (Hisano, paragraph 98))

	The remainder of claim 17 is substantially included within claim 7, and thus, is rejected under similar rationale.


Instant Claim 18: The apparatus of claim 17, wherein the stand is configured to position the apparatus such that: the first electronic display faces a user viewing the first electronic display, and the second electronic display faces surface on which that the apparatus is placed.  (“FIG. 12 shows an example in which the personal computer shown in FIGS. 1 and 2 is installed on a stand 142 with a keyboard so as to be used in a desktop environment.” (Hisano, paragraph 102)  The second housing 4 may be rotated such that LCD panel 18 faces the surface on which the stand 142 is placed on.)


Instant Claim 19: The apparatus of claim 17, comprising: a computer disposed in either the first housing or the second housing, and communicably coupled to at least the first electronic display;  (This portion of claim 19 is substantially included within claim 7, and thus, is rejected under similar rationale.)

a webcam disposed on the first housing and configured to: capture video to be streamed in a video call.  (This portion of claim 19 is substantially included within claim 8, and thus, is rejected under similar rationale.)


Instant Claim 22: The apparatus of claim 17, wherein: a first end of the stand is attached to the first housing, the second housing, or the hinge; and a second end of the stand opposite the first end contacts the surface on which the apparatus is resting.  (Referring to fig 4B of Perelli, the top and bottom portion of stand 494 correspond to the first end and second end of the claim, respectively.)


Instant Claim 24: (Claim 24 is substantially identical to claim 22, and thus, is rejected under similar rationale.)



Claims 16, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hisano, in view of Perelli, and further in view of Kim (US 2015/0338888 A1).

Instant Claim 16: The apparatus of claim 7, comprising: a magnet embedded in the second housing and configured to generate a magnetic field; and a sensor disposed in the first housing and configured to detect a strength of the magnetic field based on a distance between the sensor and the magnet, wherein the strength of the magnetic field increases as an angle between the first electronic display and the second electronic display decreases.  (Hisano teaches the notebook personal computer in accordance with claim 1, but does not disclose a sensor for detecting a magnetic field related to the angle between the two displays.  However, in the same field of endeavor, Kim teaches the use of such a sensor for a dual-display device: “For example, the state detector 220 (fig 78) may detect the folding motion or the unfolding motion by using a hall sensor or a magnetic sensor arranged in a folded region.” (Kim, paragraph 144)  It would be obvious for Hisano to include this type of magnetic sensor as used by Kim.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the notebook personal computer as taught by Hisano; with the dual-display device as taught by Kim, along with the feature of a magnetic sensor.  Such a combination involves incorporating a known feature (Kim) into a known device in order to yield the predictable result of enabling the device to aware of when the device is in a folded configuration, for example, thus allowing for a power down mode.


Instant Claim 20: The apparatus of claim 17, comprising: a computer disposed in either the first housing or the second housing, and communicably coupled to the first electronic display and the second electronic display;  (This portion of claim 20 is substantially included within claim 7, and thus, is rejected under similar rationale.)

and at least one of an accelerometer or a gyroscope embedded in one of the first housing or the second housing, and configured to: detect one of the first electronic display or the second electronic display that is facing away from the surface on which the apparatus is placed;  (“If the personal computer comprises a gravity sensor, even when, as shown in FIG. 10A, the first and the second housings 2 and 4 are rotated around the hinges 6A and 6B as shown by arrow 131, without changing the angle of the hinges 6A and 6B, on a table such as a desk on which the personal computer is placed, to change the positional relationship of the first and second housings 2 and 4 with the desk, the plane almost parallel to the desk surface is switched to the input interface 133, whereas the plane standing from the desk surface is switched to the display surface.” (Hisano, paragraph 100)  The gravity sensor of Hisano corresponds to either the accelerometer or gyroscope of the claim.)

Hisano does not teach the following limitation of this claim:

and cause the computer to display content on only the one of the first electronic display or the second electronic display that is facing away from the surface.

In the same field of endeavor, however, Kim does disclose a dual-display device wherein only the display the user is actively engaged in is populated with content. 

and cause the computer to display content on only the one of the first electronic display or the second electronic display that is facing away from the surface.  (“Referring to FIG. 69, the device 100 detects a user's gaze, and thus, the device 100 may turn on only the display from among the first display 310 and the second display 320 to which the user's gaze is directed and may turn off the other one of the displays.” (Kim, paragraph 413)  It would be obvious for the notebook personal computer of Hisano to similarly turn off displays not engaged in by the user.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the notebook personal computer as taught by Hisano; with the dual-display device as taught by Kim, along with the feature of turning off a display that the user is not looking at.  Such a combination involves incorporating a known feature (Kim) into a known device in order to yield the predictable result of conserving power by turning off certain unused displays.


Instant Claim 21: The apparatus of claim 17, wherein the stand is attached to the first housing, the second housing, or the hinge through a magnet.  (“For example, the state detector 220 (fig 78) may detect the folding motion or the unfolding motion by using a hall sensor or a magnetic sensor arranged in a folded region.” (Kim, paragraph 144))


Instant Claim 23: (Claim 23 is substantially identical to claim 21, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YARON COHEN/Examiner, Art Unit 2626